DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/674,490 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the scope of the claims in the co-pending application as shown in the table below for at claim 1.
Instant Application
Co-pending Application 16/674,490
Claim 1: A method of acquiring multi-angle images of a product, comprising:

 placing a product on a workstation comprising at least one background wall and a camera supporting member having a vertical axis, wherein the camera supporting member is configured to movably attach an image capturing device so that the image capturing device may be moved along the vertical axis of the camera supporting member; 

capturing, by the image capturing device, a first image of the product;
 

analyzing, by a computing device, the captured first image and detecting a vertical center of the product by: 
segmenting the first image, and detecting a foreground of the first image based on the segmented image; 


determining, by the computing device, when the vertical center of the product is within a proximate distance to the vertical center of the first image; 

upon determining that the vertical center of the product is not within the proximate distance to the vertical center of the first image, causing, by the computing device, the image capturing device to move along the vertical axis to a location based on the distance between the vertical center of the product and the vertical center of the first image; 

capturing one or more additional images of the product at a plurality of capturing angles after the image capturing device has moved to the location on the vertical axis by; 
and storing the one or more additional images in a product database.
 A method of acquiring images of a product, comprising: 

placing a product on a workstation comprising at least one background wall and a camera supporting member having a vertical axis, wherein the camera supporting member is configured to movably attach an image capturing device so that the image capturing device may be moved along the vertical axis of the camera supporting member;

capturing, by the image capturing device, a first image of the product; 


wherein detecting the vertical center of the product comprises: segmenting the first image; and detecting a foreground of the first image based on the segmented image (claim4).

determining, by the computing device, when the vertical center of the product is within a proximate distance to the vertical center of the first image;

upon determining when the vertical center of the product is not within the proximate distance to the vertical center of the first image, causing, by the computing device, the image capturing device to move along the vertical axis to a location on the vertical axis that is based on the distance between the vertical center of the product and the vertical center of the first image; 

capturing one or more additional images of the product at a plurality of image capturing angles after the image capturing device has moved to the location;
and storing the one or more image files with the embedded barcode in a product database. 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/675,319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application 
Co-Pending Application 16/675,319
Claim 1: A method of acquiring multi-angle images of a product, comprising:

 placing a product on a workstation comprising at least one background wall and a camera supporting member having a vertical axis, wherein the camera supporting member is configured to movably attach an image capturing device so that the image capturing device may be moved along the vertical axis of the camera supporting member; 

capturing, by the image capturing device, a first image of the product;
 
analyzing, by a computing device, the captured first image and detecting a vertical center of the product by: 
segmenting the first image, and detecting a foreground of the first image based on the segmented image; 


determining, by the computing device, when the vertical center of the product is within a proximate distance to the vertical center of the first image; 

upon determining that the vertical center of the product is not within the proximate distance to the vertical center of the first image, causing, by the computing device, the image capturing device to move along the vertical axis to a location based on the distance between the vertical center of the product and the vertical center of the first image; 


and storing the one or more additional images in a product database.


placing a product on a workstation comprising at least one background wall and a camera supporting member having a vertical axis, wherein the camera supporting member is configured to movably attach an image capturing device so that the image capturing device may be moved along the vertical axis of the camera supporting member;

capturing, by the image capturing device, a first image of the product;

analyzing, by a computing device, the captured first image and detecting a vertical center of the product;
wherein detecting the vertical center of the product comprises: segmenting the first image; and detecting a foreground of the first image based on the segmented image (claim 4);

determining, by the computing device, when the vertical center of the product is within a proximate distance to the vertical center of the first image;

upon determining that the vertical center of the product is not within the proximate distance to the vertical center of the first image, causing, by the computing device, the image capturing device to move along the vertical axis to a location on the vertical axis that is based on the distance between the vertical center of the product and the vertical center of the first image;


and storing the one or more image files with the embedded barcode in a product database (claim 5).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,509,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the scope of the claims in the patent. For example, see below for claim analysis of claim 1. 
Instant Application 
U.S. Pat. No. 10,509,978
Claim 1: A method of acquiring multi-angle images of a product, comprising:

 placing a product on a workstation comprising at least one background wall and a camera supporting member having a vertical axis, wherein the camera supporting member is configured to movably attach an image capturing device so that the image capturing device may be moved along the vertical axis of the camera supporting member; 


capturing, by the image capturing device, a first image of the product;
 
analyzing, by a computing device, the captured first image and detecting a vertical center of the product by: 



determining, by the computing device, when the vertical center of the product is within a proximate distance to the vertical center of the first image; 

upon determining that the vertical center of the product is not within the proximate distance to the vertical center of the first image, causing, by the computing device, the image capturing device to move along the vertical axis to a location based on the distance between the vertical center of the product and the vertical center of the first image; 

capturing one or more additional images of the product at a plurality of capturing angles after the image capturing device has moved to the location on the vertical axis by; 
and storing the one or more additional images in a product database.


placing a product on a workstation comprising: a turntable, a motor of the turntable, and at least one background wall and a camera supporting member having a vertical axis, wherein the camera supporting member is configured to movably attach an image capturing device so that the image capturing device may be moved along the vertical axis of the camera supporting member;

capturing, by the image capturing device, a first image of the product;

analyzing, by a computing device, the captured first image and detecting a vertical center of the product; 
wherein detecting the vertical center of the product comprises: segmenting the first image; 


determining, by the computing device, if the vertical center of the product is within a proximate distance to the vertical center of the first image;

upon determining that the vertical center of the product is not within the proximate distance to the vertical center of the first image, causing, by the computing device, the image capturing device to move along the vertical axis to a location based on the distance between the vertical center of the product and the vertical center of the first image;

capturing one or more additional images of the product after the image capturing device has moved to the location on the vertical axis by

 and storing the one or more additional images in a product database.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,108,872.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the scope of the claims in the patent. For example, see below for claim analysis of claim 1.
Instant Application 
U.S. Patent No. 10,108,872
Claim 1: A method of acquiring multi-angle images of a product, comprising:

 placing a product on a workstation comprising at least one background wall and a camera supporting member having a vertical axis, wherein the camera supporting member is 
capturing, by the image capturing device, a first image of the product;
 
analyzing, by a computing device, the captured first image and detecting a vertical center of the product by: 
segmenting the first image, and detecting a foreground of the first image based on the segmented image; 





determining, by the computing device, when the vertical center of the product is within a proximate distance to the vertical center of the first image; 

upon determining that the vertical center of the product is not within the proximate distance to the vertical center of the first image, causing, by the computing device, the image capturing device to move along the vertical axis to a location based on the distance between the vertical center of the product and the vertical center of the first image; 

capturing one or more additional images of the product at a plurality of capturing angles after the image capturing device has moved to the location on the vertical axis by; 
and storing the one or more additional images in a product database.


 placing a product on a workstation comprising at least one background wall and a camera supporting member having a vertical axis, wherein the camera supporting member is 
capturing, by the image capturing device, a first image of the product; 

analyzing, by a computing device, the captured first image and detecting a vertical center of the product, wherein detecting the vertical center of the product comprises: calculating an image intensity profile of the first image, calculating a derivative of the image intensity profile, 
wherein detecting the vertical center of the product comprises: segmenting the first image; and detecting a foreground of the first image based on the segmented image (claim 3);

determining, by the computing device, when the vertical center of the product is within a proximate distance to the vertical center of the first image; 

upon determining that the vertical center of the product is not within the proximate distance to the vertical center of the first image, causing, by the computing device, the image capturing device to move along the vertical axis a location based on the distance between the vertical center of the product and the vertical center of the first image; 

capturing, by the image capturing device, one or more additional images of the product after the image capturing device has moved to the location;
 and storing the one or more additional images in a product database.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which recites the limitation, “capturing one or more additional images of the product at a plurality of capturing angles after the image capturing device has moved to the location on the vertical axis by”. However, the metes and bounds of the limitation are indefinite because the claim does not disclose, limit or recite the steps to which the capturing device has moved to the location on the vertical axis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Martini et al., (U.S. Pat. No. 10,260,672 B2), which is concerned with a method and apparatus for spin photography.
McGuire et al., (U.S. Pat. No. 8,301,022 B1), which is concerned with image captured device with booth. 
Weng et al., (U.S. Pat. No. 7,440,685 B2), which is concerned with three-dimensional photographic shelf.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486